
	
		II
		112th CONGRESS
		1st Session
		S. 794
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Leahy (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  any deduction for punitive damages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Taxpayers from
			 Misconduct Act.
		2.Disallowance of
			 deduction for punitive damages
			(a)Disallowance of deduction
				(1)In generalSection 162(g) of the Internal Revenue Code
			 of 1986 is amended—
					(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,
					(B)by striking If and
			 inserting:
						
							(1)Treble
				damagesIf
							,
				and
					(C)by adding at the end the following new
			 paragraph:
						
							(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in connection with
				any judgment in, or settlement of, any action. This paragraph shall not apply
				to punitive damages described in section
				104(c).
							.
					(2)Conforming amendmentThe heading for section 162(g) of such Code
			 is amended by inserting Or Punitive Damages after
			 Laws.
				(b)Inclusion in income of punitive damages
			 paid by insurer or otherwise
				(1)In generalPart II of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive
				damages.
						.
				(2)Reporting requirementsSection 6041 of such Code is amended by
			 adding at the end the following new subsection:
					
						(h)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of another person as
				insurance or otherwise by reason of the other person’s liability (or agreement)
				to pay punitive
				damages.
						.
				(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
						
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred on or after the date of
			 the enactment of this Act.
			
